Citation Nr: 1038670	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served in the US Air Force from September 1963 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  
In September 2010, the Veteran proffered testimony before the 
undersigned Veterans Law Judge; a transcript was prepared and has 
been included in the claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has come before the VA asking that his service-
connected bilateral hearing loss be assigned a higher disability 
rating.  In conjunction with his claim for benefits, he underwent 
a VA audiological examination in January 2009.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
55
65
LEFT
70
70
65
85
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 12 percent in the left ear.  
Puretone average was 75 dB for the right ear and 45 dB for the 
left ear.

The Veteran has asserted that since that examination, his hearing 
has become worse.  He has made this assertion both in his written 
statements and also when he testified before the Board in 
September 2010.  Pursuant to VA's duty to assist, VA will provide 
a medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Where a 
claimant asserts that the disability in question has increased in 
severity since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).  The Board therefore finds that a comprehensive VA 
examination is necessary to address the current level of the 
Veteran's bilateral hearing loss.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
August 20, 2009 to the present.

1.  The RO/AMC should associate with the 
claims folder VA medical records dating 
from August 20, 2009.  

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA audiological 
examination in order to determine the 
current nature and severity of his 
bilateral hearing loss.  The complete 
claims folder and this remand should be 
made available to the examiner before the 
examination.

In addition to providing the results of 
audiometric testing, the examiner is asked 
to fully describe any functional effects 
caused by the Veteran's bilateral hearing 
loss, that is any effects the Veteran's 
hearing disability has on his occupational 
functioning and daily activities.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  Thereafter, the AMC/RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  The Veteran need 
take no action unless otherwise notified.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

